May 6, 1914. The opinion of the Court was delivered by
The facts in this case are similar to those in the case ofGermofert Mfg. Co. v. S.F. Castles, 81 S.E. 665, in which the opinion has just been filed. In that case, the motion to strike out certain allegations in the defenses set up in the answer was made upon the ground that said allegations were sham and irrelevant, while the motion in the present case was based upon the ground that similar allegations were irrelevant and redundant.
There is no difference in principle between the two cases.
Order reversed.
MR. JUSTICE GAGE did not sit in this case.